Title: To George Washington from Brigadier General James Potter, 6 April 1779
From: Potter, James
To: Washington, George


Dear Sir
Northumberland County [Pa.] April 6th 1779
I Receved your favour of the 2d of march a few days ago it Gives me plesure to see that my Ideas in any mesure Corresponds with yours—and mutch more to find that you have turned your thoughts to wards the Defence of our fronteers.
Should any part of our apreations be carreid on from the Westren part of Pennsylvania you are pleased to Assk my opinion what Number of Volenteers Could be got.
I had been sounding the people on tha⟨t⟩ Subject for some time before I Receved your letter they seem to Object and say they would have to Fight for the land and Gentlemen woud Get it and Sell it to the pore at a high price but Give them the Land and they will go and Fight for it with plesure I find that if land is Given to each man that engages in this Servece and proper parsons appointed to Reais them ther⟨e⟩ may be a large Number of Good woodsmen Got as Volenteers for the Campain I think as maney as will be wanted.
on the thirteenth of march last I informed our Govrner and Assembley the Disposition that I found preveling among the people and Recommended to them if they entended to Reais any Volenteers to Give them land in Stead of bounty eledging that it would come Lower to the State to pay the lord of the Soile for the land, then to Give a bounty to Reais men and Answer the end mutch better.
I have not Receved any Answer to my letters as yet my setuation is desagreable at present I am in one of the fronteer Garrisons in this County with out men exep on them of my own famliy of cours can Receve little entellige⟨nce.⟩ I Have the Honour to Subscribe myself your Excellancey Most Obedt Humble servant
Jas Potter
P.S. I assk pardon for the plunder of not deating my letter it was wrote in Philadelphia about the 17th of Feby last. 

 